Citation Nr: 1732505	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  07-38 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 27, 2014.

2.  Entitlement to a disability rating in excess of 70 percent from February 27, 2014.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1993. 

These matters come before the Board of Veteran's Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board remanded the Veteran's claims in July 2011 and February 2017.  In the July 2011 rating decision, the Board increased the evaluation of PTSD to a 50 percent disability rating, effective September 2006.  The Board notes that since the increase to 50 percent did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 50 percent for service-connected PTSD since June 27, 2013 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, throughout the entire timeframe on appeal, the Veteran's PTSD is manifested by symptoms consistent with occupational and social impairment that involves deficiencies in most areas, including work, family relations, and mood with symptoms such as irritability, anger, depression, nightmares, hypervigilance, exaggerated startle response, sleep-trouble, flashbacks, concentration problems, isolation, and disturbances of motivation and mood, but not total occupational and social impairment. 

2.  The Veteran's PTSD warrants a rating of 70 percent disabling.

3.  The Veteran's service connected PTSD has not resulted in an inability to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial rating of 70 percent, but no higher, have been met.  38 U.S.C.A. §§ 1155 (West 2014), 5107(b); 38 C.F.R. 
 §§ 4.3, 4.7, 4.130, Diagnostic Code 9411(2016).

2. For the entire appeal period, the criteria for a rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

3. The criteria for TDIU have not been met.  38 U.S.C.A. §§ 5110 (a), 5107(b) (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).

The duty to notify has been met.  See October 2006 VCAA correspondence, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran..."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The RO obtained the Veteran's service treatment records, and private treatment records.  The Veteran also submitted statements in support of his appeal.  VA PTSD examinations were conducted in July 2007, February 2014 and May 2017.  The VA examiner rendered appropriate diagnoses and evaluations consistent with the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Barr, 21 Vet. App. at 312. 

In sum, VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  Increased Rating for PTSD

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders.  That rating is warranted when PTSD is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. §4.125, Diagnostic Code 9411.

The next higher disability rating of 70 percent is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The evidence considered in determining the level of impairment for psychiatric disorders under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the rating code.  Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Prior to its recent revision, VA had adopted and employed the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  Under that previous standard, diagnoses many times included an Axis V diagnosis, a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Veteran has only been treated for his PTSD by a private psychologist Dr. E.H.  A review of the medical treatment records from Goldsboro Psychiatric Clinic is discussed below.  

In January 2007 the Veteran underwent a new patient assessment; he was initially diagnosed with PTSD.  The Veteran described his military stressors, including witnessing soldiers being wounded or killed, dealing with land mines, identifying bodies and bagging up dead bodies.  His PTSD symptoms included poor sleep, "out of the blue" fear and sadness, low energy, nightmares, and cold sweats at night, frequent vivid flashbacks 5 to 6 times a day; intrusive thoughts, rare socialization, exaggerated startle response, hypervigilance, near daily hallucinations, depression, poor memory and anger.  He denied suicidal ideation, past or present.  A GAF score of 40 was assigned.

A letter from Dr. E.H dated January 2007 assigned the Veteran a GAF score of 40.  Dr. E.H wrote that the Veteran experienced nightmares every night, flashbacks 5 to 6 times per day, and averaged 5 hours of sleep per night.  He described the Veteran's PTSD symptoms as depression, anger, crying spells, intrusive thoughts, hypervigilance, and severely impaired memory [cannot remember what he reads and gets lost while traveling].  He also noted that the Veteran experienced auditory hallucinations and seeing shadows.  He reported that the Veteran socialized only rarely with family and a few friends.  He noted that the Veteran worked part time as a substitute teacher.  He opined that the Veteran's PTSD, "moderately compromised [the Veteran's] ability to sustain social relationships and also moderately compromised his ability to sustain work relationships."

In a February 2007 assessment the Veteran's symptoms included nightmares 3 to 4 times a week, panic attacks 2 to 3 times a week, night sweats, intrusive thoughts, poor memory and a heightened startle response.  His symptoms also included depression, low energy and lower interest level, mood swings, racing/jumping thoughts, irritability, and he continued to experience both auditory and visual hallucinations 2 to 5 times a week.  He denied suicidal ideation, and reported feeling like "I still want to take people out".  A GAF score of 45 was assigned. 

In a April 2007 assessment the Veteran reported improvement in his symptoms but still experienced nightmares 3 to 4 times a week, panic attacks 2 to 3 times a week, night sweats, intrusive thoughts, poor memory and a heightened startle response.  His symptoms also included depression, low energy and lower interest level, mood swings, racing/jumping thoughts, irritability, and he continued to experience both auditory and visual hallucinations 2 to 5 times a week.  He denied suicidal ideation, crying spells, or feeling hopeless. 

The Veteran reported to the July 2007 VA examiner that he had difficulty sleeping, had nightmares of Vietnam, exhaustion, anxiety, and hypervigilance.  The Veteran also reported being jumpy and that loud noises and crowds bothered him.  He experienced road rage and was very irritable and depressed.  He described feeling bitter and hostile toward people and his concentration was poor.  He noted that he had intrusive memories about Vietnam all the time and all he can think about is killing people.  

The treatment record from September 2007 reflected a diagnosis of PTSD. The Veteran's symptoms were nightmares 3 times a week, weekly panic attacks, night sweats, intrusive thoughts, poor memory and a heightened startle response.  He reported having low energy, poor concentration; mood swings, racing thoughts, irritability, and both auditory and visual hallucinations 2 to 5 times a week.  He denied suicidal ideation, feelings of hopelessness, or crying spells.  A GAF score of 50 was assigned.

In an October 2007 treatment record the Veteran's symptoms included: nightmares 3 times a week, weekly panic attacks, night sweats twice a week, some intrusive thoughts, poor memory and flashbacks 4 times a month.  He reported experiencing depression, anger, agitation, anxiety; mood swings, racing thoughts, and both auditory and visual hallucinations 2 to 5 times a week. 

In both November and December 2007 treatment plan notes, a GAF score of 50 was assigned.

There are no records of treatment from January through April 2008.  

In a May 2008 treatment record the Veteran reported experiencing nightmares 3 times a week, flashbacks 3 to 4 times a week; panic attacks 2 to 3 times a month, poor memory and seeing lights.  He described having low energy, depression, "out of the blue" fear and sadness, mood swings, anxiety, crying spells, and racing/jumping thoughts.  He reported both auditory and visual hallucinations which increased to a daily occurrence.  There was no suicidal ideation.

In a July 2008 treatment plan, a GAF score of 50 was assigned.

A treatment record from January 2009 reported that the Veteran experienced nightmares 5 times a week, an increase in flashbacks to once daily; an increase in panic attacks to 2 to 4 times a week, occasional night sweats, intrusive thoughts, withdrawal from family and friends, hypervigilance, and poor memory.  He reported both auditory and visual hallucinations which occurred 2 to 5 times a week.  The Veteran continued to report depression, mood swings, anxiety, racing thoughts, irritability, and no suicidal ideation.

In a treatment record from March 2009 the Veteran's symptoms were described as unchanged from his previous visit in January.  A GAF score of 45 was assigned.

In an April 2009 treatment record the Veteran reported experiencing nightmare 4 to 5 times a week, flashbacks 4 to 5 times a week; panic attacks 3 to 4 times a month, night sweats 2 to 3 times a month, rare socialization with family or friends, and occasional intrusive thoughts.  He described his PTSD symptoms as low energy, depression, "out of the blue" sadness, mood swings, anxiety, crying spells, and racing/jumping thoughts.  He reported both auditory and visual hallucinations 2 to 5 times per week.  A GAF score of 45 was assigned.

A June 2009 treatment record reported the Veteran's symptoms were unchanged from his visit in April.  A GAF score of 45 was assigned.

A July 2009 private treatment record, noted that the Veteran continued to experience nightmares 2 to 3 times a week, flashbacks 3 times a week, weekly panic attacks, night sweats 4 times a month, rare socialization with friends or family, hypervigilance, increased startle response and poor memory.  He continued to be depressed, angry, and anxious, with low energy and low interest.  His symptoms also included, crying spells, racing/jumping thoughts, mood swings, and auditory and visual hallucinations 2 to 5 times a week.  A GAF score of 50 was assigned.

In a September 2009 treatment record the Veteran's symptoms were unchanged.  A GAF score of 50 was assigned.

In an October 2009 progress note Dr. E. H. noted the Veteran's symptoms were "about the same".  

Progress notes from February through April 2010 report that the Veteran struggled to deal with family illness and depression.  No other symptoms or stressors are discussed in the treatment notes from this time.

In a progress note from July 2010, the Veteran's PTSD was stable.  

In a September 2010 note, the Veteran reported having nightmares once a month. 

In a progress note from November 2010, the Veteran's PTSD was reported as stable.

A progress note from May 2011 noted that the Veteran's wife had passed in March 2011, and his PTSD remained stable.

In a progress note from June 2011, the Veteran reported having nightmares 3 to 4 times a week, as well as weekly panic attacks.  He noted that he buried 3 good friends and that he missed his wife.  He was assigned a GAF score of 45. 

A progress note from August 2011 noted that Veteran's PTSD symptoms included poor sleep (5-6 hours), flashbacks 3 to 4 times a day, weekly panic attacks, an increase in depression, anger and nightmares. He was assigned a GAF score of 35. 

In a letter dated August 2011, Dr. E.H. wrote that the Veteran had nightmares at least 7 to 10 times per month waking in a panic lasting for 5 to 10 minutes.  "He has flashbacks 3 to 4 times per day.  He has panic attacks at least once per week lasting at least 10 minutes.  He averages five to six hours of sleep per night.  He occasionally has intrusive thoughts, startles easily and is sometimes hyper vigilant.  He socializes not at all.  His recent memory is severely impaired therefore he cannot remember what he reads he misplaces things often, forgets what he has been told, and occasionally gets lost driving on trips."  Dr. E. H opined that the Veteran was competent and able to perform activities of daily living.  He also opined that the Veteran was "unable to sustain social relationships and he is unable to sustain work relationships.  Therefore I consider him permanently and totally disabled and unemployable." 

A September 2011 progress note reported that the Veteran's symptoms remained unchanged. 

Progress notes from October to December 2011 consistently report that the Veteran's PTSD symptoms included poor sleep (4 to 5 hours), nightmares 3 to 5 times a week and panic attacks 3 times a week. 

In a progress note from February 2012, the Veteran continued to sleep poorly and described no change in the frequency or severity of his nightmares and panic attacks.

In a March 2012 note, the Veteran discussed grieving the death of his wife. 

In an April 2012 note, the Veteran reported poor sleep (5 to 6 hours), and no change in the frequency of nightmares and panic attacks. 

In a June 2012 progress note, the Veteran reported poor sleep (5 hours), having nightmares 3 to 4 times a week, and having panic attacks. 

In a November 2012 progress note, the Veteran reported that his PTSD symptoms included depression, poor sleep (5 hours), and nightmares 3 to 5 times a week. 

In a May 2013 treatment note, the Veteran reported nightmares 3 to 4 times a week, occasional panic attacks, weekly flashbacks and poor memory.  The Veteran was determined to be alert, oriented, and cooperative.  His affect was appropriate and his mood was euthymic.  He continued to have visual hallucinations.  He was assigned a GAF of 45. 

In a June 2013 private treatment note, the Veteran reported improvement in nightmares, flashbacks and poor memory and no change in the frequency of his panic attacks.  The Veteran was alert, oriented and cooperative.  Affect was flat.  Mood was depressed.  He continued to have visual hallucinations.  He was assigned a GAF of 45.

In an August 2013 treatment note, the Veteran reported no changes in the frequency or severity of his nightmares, flashbacks, poor memory or panic attacks.  The Veteran was alert, oriented, and cooperative. His affect was flat and his mood was depressed.  He continued to have visual hallucinations.  He was assigned a GAF of 45.

In a September 2013 treatment note, the Veteran reported poor sleep (4 to 5 hours), occasional nightmares, and flashbacks 2 to 3 times a week, occasional hallucinations, night sweats and panic attacks.  He was alert, oriented, calm, cooperative, and coherent.  Affect was labile.  Mood was depressed.  He was assigned a GAF of 45.

In a November 2013 private treatment note, the Veteran reported no changes in the frequency of his nightmares, but did mark an increase in flashbacks, poor memory and panic attacks to a weekly basis.  The Veteran was alert, oriented, calm, and cooperative and his affect was labile.  Mood was depressed and irritable.  He continued to have visual hallucinations.  He was assigned a GAF of 45.

The Veteran was afforded a VA PTSD examination in February 2014.  The examiner confirmed the Veteran's diagnosis of PTSD.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgement, thinking and/or mood.  The examiner noted that the Veteran's psychosocial functioning appeared to be "marked by impairment associated with conflicted primary relationships, social avoidance, and avoidance of certain social activities due to such symptoms as impaired impulse control (including unprovoked irritability with periods of violence), impaired judgment, difficulty establishing and maintaining effective relationships, anxiety and chronic sleep impairment."  The Veteran's symptoms included anxiety, suspiciousness, chronic sleep impairment, impaired impulse control, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships.  The Veteran was married for over 45 years.  He had no biological children and one non-biological child who he reported having a difficult relationship with.  He also reported having 2 grandchildren with whom he had a good relationship.  The Veteran reported that he was currently working for FDR writing proposals for a government contracting company.  He noted that the work was "somewhat sporadic with his last work occurring in December 2013."  He reported that with his current employment he could work from home as well as at the business location on Fort Bragg.  The Veteran noted that he enjoyed working and wanted to work.  The examiner opined that "it is not possible to conclude that the client would be unemployable given the diverse range of employment opportunities and settings that may exist. However, it is plausible to suggest that symptoms inherent within the client's diagnosis of PTSD would significantly limit his ability to maintain long-term employment in particular work settings." He also wrote, that the Veteran's "current occupational functioning does appear to be marked by impairment due to such symptoms as impaired impulse control, impaired judgement, difficulty in establishing and maintaining  effective relationships, anxiety and chronic sleep impairment." Since the Veteran's last VA examination in July 2007, the Veteran had no hospitalizations for any emotional problems.  He was in outpatient treatment and had follow-up with Dr. H in Goldsboro for PTSD. He had no treatment for any substance abuse.  The examiner noted that the Veteran's GAF score would "fall at about 40."

In a Returning Patient Assessment from July 2014 the Veteran reported nightmares 10 to 20 times a week, occasional panic attacks, flashbacks 2 to 3 times a week, daily night sweats, and worsening short term memory.  The Veteran was alert, oriented, cooperative, and coherent. His affect was blunted and his mood was depressed.  He continued to have visual hallucinations.  He was assigned a GAF of 40.

In an assessment from November 2014 the Veteran reported no change in the frequency of his nightmares, panic attacks, flashbacks or night sweats.  He did note a worsening of his short term memory.  The Veteran was alert, oriented, cooperative, and coherent.  His affect was blunted and angry and his mood was irritable.  He was assigned a GAF of 40.

In a February 2015 assessment, the Veteran reported poor sleep (4 to 5 hours), nightmares 4 to 5 times a week, panic attacks 1 to 2 times a week, flashbacks, and weekly night sweats.  The Veteran was alert, oriented, and cooperative.  His affect was labile and angry and his mood irritable.  He was assigned a GAF of 40.

In a May 2015 assessment, the Veteran reported no change in the frequency or severity of his nightmares, panic attacks, flashbacks, or night sweats.  He reported having occasional hallucinations.  He was assigned a GAF of 45.

In an August 2015 assessment, the Veteran reported poor sleep (4 to 5 hours), nightmares 4 to 5 times a week, panic attacks 2 to 3 times a week, flashbacks, and night sweats 3 times a week.  He reported having occasional hallucinations. The Veteran was alert, oriented, and cooperative but he was distractible.  Affect was hostile. Mood was euthymic.  Dr. E.H noted that the Veteran's PTSD and depression were stable but still present.  He was assigned a GAF of 45.

In a December 2015 assessment, the Veteran reported poor sleep (4 to 5 hours), daily nightmares, panic attacks 2 to 3 times a week, flashbacks 3 to 4 times a week, and night sweats 3 times a week sometimes more.  He also reported that his visual and auditory hallucinations occurred 4 to 5 times a week.  His affect and mood were appropriate.  Dr. E.H noted that the Veteran was slightly depressed and the Veteran stated that he could not stand stupid, and it made him angry.  He was assigned a GAF of 40.

In a March 2016 assessment, Dr. E.H noted that the Veteran PTSD symptoms were about the same.  The Veteran reported that his visual and auditory hallucinations occurred 1 to 2 times a week and a worsening in his short term memory.  The Veteran was alert, oriented, and cooperative.  His affect and mood were normal.  He was assigned a GAF of 40.

In a September 2016 assessment, the Veteran reported poor sleep (5 hours), daily nightmares, panic attacks once a week (with a note of increased anxiety), flashbacks, and daily night sweats.  He also reported that his visual and auditory hallucinations occurred occasionally.  Dr. E.H noted a worsening in the Veteran's depression and short term memory.  The Veteran's affect was labile.  He was assigned a GAF of 40.

In a September 2016 letter from Dr. E.H, he wrote that the Veteran had nightmares at least 3 to 4 times per night.  Dr. E.H wrote that the Veteran averaged 5 hours of sleep per night and he had both flashbacks and panic attacks once per week, lasting 2-3 minutes.  He also noted that the Veteran felt depressed much of time and angered easily.  Additionally, he noted that the Veteran's memory was "severely impaired so much that he cannot remember what he reads."  Dr. E.H noted that the Veteran has been widowed for 5 years, and he had not worked for several years.  He wrote that the Veteran only socializes occasionally with other Veterans.  He also opined that "the Veteran's PTSD moderately compromises... his ability to sustain social relationships, and he is also unable to sustain work relationships."

In a November 2016 assessment, the frequency and severity of the Veteran's PTSD symptoms remained unchanged.  Dr. E.H noted some depression and a complete loss of short term memory.  The Veteran's affect and mood was good.  He was assigned a GAF of 40.

In a February 2017 assessment, the Veteran reported poor sleep (5 hours), daily nightmares, a worsening of panic attacks, flashbacks, and night sweats.  He also reported no visual or auditory hallucinations.  Dr. E.H noted an increase in the Veteran's anger.  The Veteran's affect was labile and his mood was depressed.  He was assigned a GAF of 35.

In a May 2017 VA examination, the examiner noted that the Veteran had "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  The Veteran reported poor sleep and he stated that the "dead folks come to visit him at 2-3 in the morning."  The Veteran reported going to church several times per month and having 2 or 3 friends he sees every week.  The Veteran indicated that he has a PH.D.in education and public administration.  He reported that 2 years prior he worked with a government contracting company but he was "let go" the Veteran attributed this to his age.  The Veteran's symptoms included anxiety, suspiciousness, chronic sleep impairment, impaired impulse control, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported that he had enjoyed killing "because it was kill or be killed."  He also noted that he has become aggressive when people cannot see his point of view.  He reported that in December of 2006 he "was going to blow up his house and kill another person's family in the neighborhood as they pushed his buttons." The Veteran reported that he "recently" was going to split someone's head open, and he had to be carried out by five guys.  He was casually dressed and well groomed.  He was alert, oriented and cooperative.  His mood was euthymic and his affect was stable.  The Veteran's speech was fairly productive.  He did not evidence delusional thinking or psychosis. He denies current suicidal and homicidal ideation.  The examiner opined that "Due to the Veteran's ability to see a couple of friends, his mini mental status results [The Veteran scored a 29 on the mini mental status examination indication full range of function in the areas of orientation, registration, attention and calculation, recall, and language and praxis with the exception of missing one angle on copying of two pentagons.] and his general presentation, further impairment status was not warranted at this time."

Analysis 

The Board has considered the VA examination reports, private treatment records, letters from the Veteran's treating psychiatrist as well as lay statements from the Veteran regarding the impact of his PTSD on his occupational and social impairment. 

The Board notes that while there has been some variation in the severity of the Veteran's PTSD symptoms during the appeal period, the severity has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 70 percent over the entire appeal period.  See 38 U.S.C.A. § 5107.  

The medical evidence of record indicates that the Veteran's symptomatology has consistently been a level corresponding to 70 percent disabling during this appeal period.  See 38 C.F.R. § 4.7.  Symptoms which support the Veteran's 70 percent rating for the entire appeal period include, but are not limited to, occupational and social impairment that involves deficiencies in most areas, including work, family relations, and mood with symptoms such as depression, nightmares, night sweats, panic attacks, chronic sleep-trouble, flashbacks, concentration problems, weekly audio and visual hallucinations, irritability, anger, hypervigilance, exaggerated startle response, social isolation, and disturbances of mood but not total occupational and social impairment.  While other symptoms were sometimes noted in the record, they were not shown to be frequent, severe, and long lasting. See Vazquez-Claudio, 713 F.3d at 118.

In arriving at the determination above the Board has considered GAF scores assigned.  Throughout the appeal period, the Veteran's GAF scores have reflected predominantly serious symptomology.  The scores are consistent with the disability picture associated with the 70 percent rating. 

The Board finds that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  The Veteran's overall disability picture does not more nearly approximate total occupational or social impairment.  

While the Veteran has great difficulties with social relationships, the record does not demonstrate total social impairment.  The Veteran had been married to his only wife for over 40 years and has a relationship with his 2 grandchildren.  Additionally, the Veteran has consistently socialized with other Veterans and reported as recently as February 2017 that he has 2 or 3 friends whom he sees every week.  There is no evidence in the record of the Veteran being fired or acting inappropriately in a work setting due to his PTSD symptoms.  The Veteran noted that he was "let go" at a job but attributed this to his age. 

The record does not contain evidence of persistent hallucinations and there is no evidence of grossly inappropriate behavior.  The Board notes that the Veteran has not had suicidal ideations during the appeal period.  Furthermore, the Veteran did not have intermittent inabilities to perform activities of daily living (including maintenance of minimal personal hygiene). 

Additionally, the Veteran has not been disorientated to time or place or displayed memory loss for names of close relatives, own occupation, or own name.  He has consistently had problems with short term memory throughout the appeal period.  

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that they result in no more than occupational and social impairment with deficiencies in most areas.  They do not more nearly approximate the types of symptoms contemplated by a 100 percent rating, and therefore, a 100 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas. 

The Board has considered lay statements from the Veteran regarding his symptoms which include but are not limited to social isolation, anger, concentration trouble, and nightmares.  His lay statements are credible to the extent that they involve observable symptoms, such as psychiatric problems.  In fact, the Veteran's complaints have been considered in this case and have resulted in an increased rating for PTSD for the entire appeal period. 

Extraschedular consideration

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to his level of social and occupation impairment.  Specifically, the Veteran primarily reports occupational and social impairment with deficiencies in most areas such as work and family relations, and mood with symptoms such as irritability, anger, depression, nightmares, hypervigilance, exaggerated startle response, sleep-trouble, flashbacks, concentration problems, social isolation, some suicidal ideation (with no plan or intent), difficulty in adapting to stressful circumstances (including work or a work like setting) and disturbances of motivation and mood but not total occupational and social impairment.  As discussed above, the 70 percent rating is adequate to fully compensate for these symptoms and are contemplated by the rating criteria. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

III.  TDIU

The Veteran contends that he is entitled to a TDIU.  As reflected in the decision above, the Veteran is entitled to a 70 percent rating for PTSD the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16 (a) therefore are met effective September 19, 2006.  What remains to be seen is whether, based on a review of the entire evidence of record, the Veteran's post-traumatic stress disorder alone when considered in conjunction with his education and occupational experience, and is sufficient to preclude his participation in all forms of substantially gainful employment.

The Board has jurisdiction to consider a Veteran's possible entitlement to TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board concludes that the holding in Rice is applicable, and the Board has jurisdiction to consider the Veteran's possible entitlement to TDIU.  The Veteran was given several opportunities for file a form 21-8940 to expand his claim for TDIU to include his other disabilities.  The Veteran did not return any paperwork to expand his claim.  Therefore the Veteran's claim for TDIU is solely based on Rice. 

Factual Background

In a letter from Dr. E.H dated January 2007; he noted that the Veteran worked part time as a substitute teacher.  He opined that the Veteran's PTSD, "moderately compromised [the Veteran's] ability to sustain social relationships and also moderately compromised his ability to sustain work relationships."

In a letter dated August 2011, Dr. E.H. opined that the Veteran was "unable to sustain social relationships and he is unable to sustain work relationships.  Therefore I consider him permanently and totally disabled and unemployable."

The Veteran was afforded a VA PTSD examination in February 2014.  The examiner confirmed the Veteran's diagnosis of PTSD.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgement, thinking and/or mood.  The examiner noted that the Veteran's psychosocial functioning appeared to be "marked by impairment associated with conflicted primary relationships, social avoidance, and avoidance of certain social activities due to such symptoms as impaired impulse control (including unprovoked irritability with periods of violence), impaired judgment, difficulty establishing and maintaining effective relationships, anxiety and chronic sleep impairment."  The Veteran reported that he was currently working for FDR writing proposals for a government contracting company.  He noted that the work was "somewhat sporadic with his last work occurring in December 2013."  He reported that with his current employment he could work from home as well as at the business location on Fort Bragg.  The Veteran noted that he enjoyed working and wanted to work.  The examiner opined that "it is not possible to conclude that the client would be unemployable given the diverse range of employment opportunities and settings that may exist.  However, it is plausible to suggest that symptoms inherent within the client's diagnosis of PTSD would significantly limit his ability to maintain long-term employment in particular work settings."  He also wrote, that the Veteran's "current occupational functioning does appear to be marked by impairment due to such symptoms as impaired impulse control, impaired judgement, difficulty in establishing and maintaining  effective relationships, anxiety and chronic sleep impairment."

In a September 2016 letter from Dr. E.H, opined that "the Veteran's PTSD moderately compromises... his ability to sustain social relationships, and he is also unable to sustain work relationships."

In a May 2017 VA examination, the Veteran indicated that he has a PH.D.in education and public administration.  He reported that 2 years prior he worked with a government contracting company but he was "let go" the Veteran attributed this to his age.  

After affording the Veteran the benefit of reasonable doubt, the Board finds that the Veteran's service connected PTSD, does not render him unemployable.  

The Veteran's highest level of education is a Ph.D. in education and public administration.  In July 2007 he reported to the VA examiner that he worked part-time as a substitute teacher.  He worked at Webster College from 1998 until he resigned in 2009 after he had a "breakdown, by way of a conflict with a student that resulted in his physically grabbing her." (See February 2014 VA examination).  In the February 2014 VA examination, the Veteran reported that he was employed as a writer for a government contracting company.  He noted that the work was sporadic and he had not actually worked since December 2013.  He stated "I am able to work" and the Veteran indicated that he was not seeking unemployability.  The Veteran reported to the May 2017 examiner that he was let go from his job with the government contracting company in 2015, he felt he was discriminated against because of his age.  He did not attribute his job loss to his PTSD symptoms.  

The Board has considered the statement of a treating psychiatrist in January 2007, August 2011 and again in September 2016 that the Veteran is "permanently and totally disabled and unemployable."  However, these opinions were provided without a supporting rationale about the Veteran's occupational history or which of the Veteran's PTSD symptoms contribute to his being unable to obtain or maintain substantial employment and are thus entitled to low probative weight.  

Thus the record does not show that the Veteran was unable to obtain or maintain substantially gainful employment due to his PTSD symptoms.  He did have a physical altercation with a student that forced him to resign; however, he continued to work.  As recent as the February 2014 examination the Veteran reported that he was employed although the work was sporadic, he was not precluded from obtaining gainful employment.  Under the circumstances, the Board is compelled to conclude that the Veteran's PTSD, that is, in and of itself, is insufficient to preclude his participation in all forms of substantially gainful employment consistent with his education and occupational experience.  Accordingly, entitlement to a TDIU rating is denied.


ORDER

Throughout the entire appeal period, entitlement to a 70 percent rating for PTSD, but no higher, is granted. 

Throughout the entire appeal period, a rating in excess of 70 percent for PTSD is denied. 

Entitlement to a TDIU is denied.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


